SCHEDULE 14A INFORMATION PROXY STATEMENT PURSUANT TO SECTION 14(a) OF THE SECURITIES EXCHANGE ACT OF 1934 Filed by the Registrant þ Filed by a Party other than the Registrant¨ Check the appropriate box: o Preliminary Proxy Statement o Confidential, For Use of the Commission Only (As Permitted by Rule 14a-6(e)(2)) þ Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material under §240.14a-12 GILMAN CIOCIA, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11 . Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. i o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: ii Corporate Headquarters 11 Raymond Avenue · Poughkeepsie, NY 12603 845.485.5278 tel · 845.622.3638 fax To Our Stockholders: On behalf of the Board of Directors, it is my pleasure to invite you to attend the Annual Meeting of Stockholders of Gilman Ciocia, Inc. The meeting will be held on January 18, 2012 at the Marco Island Marriot Resort & Spa, 400 S. Collier Boulevard, Marco Island, FL 34145, beginning at 10:00 a.m., local time. To be admitted to the Annual Meeting, please present valid picture identification. The purpose of the meeting is to act on the matters listed in the attached Notice and discussed in the accompanying Proxy Statement. Your vote is important. You can ensure that your shares are voted at the meeting by completing, signing and returning the enclosed proxy card. Thank you for your interest in the affairs of the Company. Cordially, By: /s/ Michael Ryan Michael Ryan, Chief Executive Officer Poughkeepsie, New York December 15, 2011 iii Corporate Headquarters 11 Raymond Avenue · Poughkeepsie, NY 12603 845.485.5278 tel · 845.622.3638 fax NOTICE OF ANNUAL MEETING OF STOCKHOLDERS PLACE: Marco Island Marriot Resort & Spa, 400 S. Collier Boulevard, Marco Island, FL 34145 DATE AND TIME: January 18, 2012 at 10:00 a.m., local time ITEMS OF BUSINESS: 1. To elect two Class B directors; 2. To ratify the appointment of Sherb & Co., LLP as the Company's independent registered public accounting firm for the fiscal year ending June 30, 2012; and 3. To transact such other business as may properly come before the meeting or any adjournment or adjournments thereof. WHO MAY ATTEND:Attendance is not limited to Gilman Ciocia stockholders or their representatives; however, to be admitted to the meeting, please present valid picture identification. WHO MAY VOTE: You may vote if you were a stockholder of record of Gilman Ciocia's common stock at the close of business on December 5, 2011 or if you hold a proxy from a stockholder of record. Proof of ownership is required. PROXY VOTING: Your vote is important. Please mark, sign, date and return the enclosed proxy card in the postage-paid envelope. By Order of the Board of Directors, By: /s/ James Ciocia James Ciocia, Chairman of the Board Title Poughkeepsie, New York December 15, 2011 iv TABLE OF CONTENTS Page ABOUT THE ANNUAL MEETING 1 PROPOSAL 1:ELECTION OF DIRECTORS 4 PROPOSAL 2:RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 6 BOARD OF DIRECTORS AND EXECUTIVE OFFICERS 7 EXECUTIVE COMPENSATION 13 DIRECTOR COMPENSATION 15 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 15 SECTION 16(a) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE 19 CORPORATE GOVERNANCE 19 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 20 AUDIT COMMITTEE REPORT 21 COST OF SOLICITATION 21 STOCKHOLDER PROPOSALS FOR THE NEXT ANNUAL MEETING 22 IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS FOR THE 22 STOCKHOLDERS MEETING TO BE HELD ON JANUARY 18, 2012 v PROXY STATEMENT GILMAN CIOCIA, INC. ANNUAL MEETING OF STOCKHOLDERS TO BE HELD ON JANUARY 18, 2012 ABOUT THE ANNUAL MEETING WHAT IS THE PURPOSE OF THIS PROXY STATEMENT? This proxy statement is being provided to you in connection with the solicitation of proxies by the Board of Directors of Gilman Ciocia, Inc. (“we”, “us”, “our” or the “Company”). The proxies will be voted at our Annual Meeting of Stockholders (the “Meeting”) and at any adjournment or adjournments thereof for the purposes set forth in the accompanying Notice of Annual Meeting. The Meeting will be held on January 18, 2012 at the Marco Island Marriot Resort & Spa, 400 S. Collier Boulevard, Marco Island, FL 34145, beginning at 10:00 a.m., local time. Our proxy statement and proxy card are being mailed to stockholders beginning on or about December 22, WHEN IS THE RECORD DATE FOR THE MEETING? WHO IS ELIGIBLE TO VOTE? December 5, 2011 is the record date (the “Record Date”) for determining the stockholders entitled to notice of and to vote at the Meeting. On the Record Date, 97,486,546 shares of our common stock $0.01 par value per share (“Common Stock”) were outstanding. The Common Stock is the only class of securities entitled to vote at the Meeting. Each outstanding share of Common Stock entitles its holder to one vote. Holders of the Common Stock will vote together as a single class on all matters presented at the Meeting. WHAT IS THE QUORUM FOR THE MEETING? A quorum is present if the holders of at least a majority of the shares of Common Stock outstanding as of the Record Date are present in person or represented by proxy at the Meeting. No business may be conducted at the Meeting if a quorum is not present. Abstentions from voting and “broker non-votes,” described below, will be counted in determining whether a quorum is present. HOW MANY VOTES ARE NEEDED TO ACT ON PROPOSALS AT THE MEETING? The election of our two Class B directors requires the affirmative vote of the holders of a plurality of the shares of Common Stock present in person or represented by proxy at the Meeting, provided a quorum is present. Therefore, the nominees receiving the greatest number of votes cast at the Meeting will be elected as Class B directors of the Company. Broker non-votes and abstentions will have no effect on the election of Class B directors. The affirmative vote of a majority of the votes cast at the Meeting, provided a quorum is present, is necessary to approve the ratification of the appointment of Sherb & Co., LLP. Abstentions will have no effect on proposal 2, the ratification of our independent registered public accounting firm. HOW DOES THE BOARD OF DIRECTORS RECOMMEND THAT I VOTE? The Board recommends that you vote: (1) FOR the election of the two Class B directors; and (2) FOR the ratification of the appointment of Sherb & Co., LLP as our independent registered public accounting firm for the fiscal year ending June 30, 2012. HOW MAY I VOTE SHARES REGISTERED IN MY NAME? You may vote shares registered in your name in person at the Meeting or by submitting a proxy before the Meeting. You may vote by signing, dating and returning the proxy card in the enclosed postage-paid envelope. Please sign the proxy card exactly as your name appears on the card. If shares are owned jointly, each joint owner should sign the proxy card. If a stockholder is a corporation or partnership, the proxy card should be signed in the full corporate or partnership name by a duly authorized person. If the proxy card is signed pursuant to a power of attorney or by an executor, administrator, trustee or guardian, please state the signer's full title and provide a certificate or other proof of appointment. 1 HOW ARE PROXIES VOTED? All properly submitted proxies will be voted at the Meeting according to the instructions given in the proxy. Our officers designated to vote the proxies returned pursuant to this solicitation are Ted Finkelstein, Vice President, Secretary and General Counsel and Karen Fisher, Treasurer and Chief Accounting Officer. WHAT IF A PROPERLY EXECUTED PROXY CARD IS RETURNED WITHOUT ANY VOTING INSTRUCTIONS? If you are a stockholder of record and return an executed proxy card without voting instructions, your shares will be voted: (1) FOR the election of the two Class B directors; and (2) FOR the ratification of the appointment of Sherb & Co., LLP as the Company's independent registered public accounting firm for the fiscal year ending June 30, 2012. IF I SUBMIT A PROXY, MAY I STILL VOTE MY SHARES AT THE MEETING? Yes. Submitting a proxy does not limit your right to vote at the Meeting if you decide to attend the Meeting and vote in person. MAY I REVOKE A PROXY? You may revoke your proxy prior to the Meeting (1) by providing written notice to our Vice President, Secretary and General Counsel, Ted Finkelstein, at Gilman Ciocia, Inc., 11 Raymond Avenue, Poughkeepsie, New York 12603, or (2) by submitting a later-dated proxy by mail. You may also revoke your proxy by attending the Meeting and voting in person. Attending the Meeting will not, by itself, revoke a proxy. HOW DO I VOTE MY SHARES HELD IN “STREET NAME”? If your shares are held in the name of a broker, bank or other record holder, please provide voting instructions to the stockholder of record. You may also obtain a proxy from the stockholder of record permitting you to vote in person at the Meeting. IF I HOLD SHARES IN A BROKERAGE ACCOUNT AND DO NOT RETURN VOTING INSTRUCTIONS, WILL MY SHARES BE VOTED? Brokerage firms may vote in their discretion on certain matters on behalf of clients who did not provide voting instructions prior to the Meeting. Generally, brokerage firms may vote on proposals to ratify auditors and on other routine matters. A “broker non-vote” occurs only when brokers or other nominees have not received instructions from the beneficial owner or other person entitled to vote shares as to a matter with respect to which the brokers or nominees do not have discretionary power to vote. This means that, if your shares are held in a brokerage account and you do not return voting instructions to your broker by the broker's deadline, your shares still may be voted on the proposal to ratify the appointment of Sherb & Co. LLP as our independent registered public accounting firm but will not be voted on the proposal to elect our ClassB directors. WHAT IF OTHER BUSINESS IS PRESENTED AT THE MEETING? We have not received proper notice, and are not presently aware of any business to be transacted at the Meeting other than as described in this proxy statement. If any other item or proposal properly comes before the Meeting (including, but not limited to, a proposal to adjourn the Meeting in order to solicit votes in favor of any proposal contained in this proxy statement), the proxies received will be voted in accordance with the discretion of the authorized person, or in the absence of such authorization, the officers designated to vote the proxies. WHO WILL COUNT THE VOTE? It is expected that Ted Finkelstein, Vice President, Secretary and General Counsel of the Company, will tabulate the votes and act as inspector of the election. 2 HOW MAY I COMMUNICATE WITH THE BOARD OF DIRECTORS? You may communicate with the Board of Directors individually or as a group by writing to: [Board of Directors] [Board Member] c/o Ted Finkelstein, Vice President, Secretary and General Counsel, 11 Raymond Avenue, Poughkeepsie, New York 12603. Communications are directed to the relevant director if addressed to an individual director, or to the Chairman of our Board if addressed to the Board.You should identify your communication as being from a Gilman Ciocia stockholder. The Secretary may require reasonable evidence that your communication or other submission is made by a Gilman Ciocia stockholder before transmitting your communication to our Board of Directors. 3 PROPOSAL 1 ELECTION OF DIRECTORS Director Composition On August 20, 2007, the Company, Wynnefield Small Cap Value Offshore Fund, Ltd., Wynnefield Partners Small Cap Value, L.P., Wynnefield Partners Small Cap Value, L.P. I and WebFinancial Corporation (the “Investment Purchasers”), Michael Ryan, Carole Enisman, Ted Finkelstein, Dennis Conroy, and Prime Partners, Inc. and Prime Partners II, holding companies owned in part by Michael Ryan (the “Existing Shareholders”) entered into a Shareholders Agreement as part of a private placement of the Company’s Common Stock (the “Investment Purchase”).Pursuant to the terms of the Shareholders Agreement: at the closing of the Investment Purchase, the Investment Purchasers were given the right to designate two directors (the “Investor Directors”) for election to our board of directors (the “Board”). So long as the Existing Shareholders own at least 10% of the outstanding shares of Common Stock, the Existing Shareholders have the right to nominate two directors (the “Existing Shareholder Directors”) for election to the Board; and the Investor Directors and the Existing Shareholder Directors shall jointly nominate three independent directors.As of the Record Date, the Investment Purchasers and the Existing Shareholders collectively own approximately 65% of our issued and outstanding Common Stock, and accordingly, these stockholders have the ability to influence certain actions requiring a stockholder vote, including the election of directors. Our Board of Directors presently consists of seven directors.Our Certificate of Incorporation provides that our Board is divided into three classes (Class A, Class B and Class C) with overlapping three-year terms.The terms of office of Classes A, B and C expire at different times in annual succession with one class being elected at each Annual Meeting of Stockholders.John Levy, Nelson Obus and Allan Page are Class C directors and will serve until the Annual Meeting of Stockholders with respect to the year ending June 30, 2012 (the “Fiscal 2012 Stockholder Meeting”).Edward Cohen and Frederick Wasserman are Class A members and will serve until the Annual Meeting of Stockholders with respect to the fiscal year ending June 30, 2013 (the “Fiscal 2013 Stockholder Meeting”).James Ciocia and Michael Ryan are Class B members and are up for re-election at this year’s Annual Meeting of Stockholders. Election of Directors The stockholders are being asked to elect James Ciocia and Michael Ryan as Class B directors at the Annual Meeting.As Class B directors, James Ciocia and Michael Ryan will serve until the Annual Meeting of Stockholders with respect to the year ending June 30, 2014 (the “Fiscal 2014 Stockholder Meeting”), and in each case until a successor is elected and qualified or until his earlier death, resignation or removal. On October 10, 2011, the Nominating and Corporate Governance Committee recommended, and the Board of Directors approved the nomination of James Ciocia and Michael Ryan as Class B directors. Management expects that each of the nominees will be available to serve upon election, but if either of the nominees is unable to serve at the time the election occurs, the proxies will be voted for the election of another nominee to be designated by the Board. CLASS B DIRECTORS (term expires at the Fiscal 2014 Stockholder Meeting) JAMES CIOCIA, CHAIRMAN OF THE BOARD OF DIRECTORS.Mr. Ciocia is a principal founder of the Company having opened the Company's first tax preparation office in 1981. In addition to serving the Company as its Chief Executive Officer until November 6, 2000, Mr. Ciocia is a registered representative of Prime Capital Services, Inc.Mr. Ciocia holds a B.S. in Accounting from St. John's University.Mr. Ciocia brings to the board of directors extensive business and operating experience and tremendous knowledge of our Company as well as insights into and experiences within the tax preparation and financial planning industry.Mr. Ciocia provides our board with Company-specific experience and expertise in tax preparation and financial planning matters. MICHAEL RYAN, CHIEF EXECUTIVE OFFICER, PRESIDENT AND DIRECTOR.Mr. Ryan was appointed as the Company's President and Chief Executive Officer in August 2002, and continues to serve in such capacities to date.Mr. Ryan co-founded Prime Capital Services, Inc. and is a founding member and past President of the Mid-Hudson Chapter of the International Association for Financial Planning. Mr. Ryan holds a B.S. in Finance from Syracuse University. Mr. Ryan was first elected as a director in 1999.Mr. Ryan brings to our board of directors extensive business and operating experience and tremendous knowledge of our Company as well as insights into and experiences within the tax preparation and financial planning industry.In addition, Mr. Ryan brings his broad strategic vision for Gilman Ciocia to our board of directors.Mr. Ryan’s service as the Chief Executive Officer, President and Director creates a critical link between management and our board of directors, enabling our board to perform its oversight function with the benefits of management’s perspectives on the business. 4 RECOMMENDATION The Board of Directors recommends that stockholders vote FOR the election of James Ciocia and Michael Ryan as Class B directors. 5 PROPOSAL 2 RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Our Audit Committee has engaged Sherb & Co., LLP (“Sherb”) to serve as our independent registered public accounting firm for the fiscal year ending June 30, 2012. Sherb has audited our financial statements since the fiscal year ended June 30, 2006. A representative of Sherb is expected be present at the Meeting with the opportunity to make a statement if he or she desires to do so and may be available to respond to appropriate questions. Although action by the stockholders on this matter is not required, the Audit Committee believes it is appropriate to seek stockholder ratification of the appointment of our independent registered public accounting firm to provide a forum for stockholders to express their views with regard to the Audit Committee's selection. If the stockholders do not ratify the selection of Sherb, the selection of an independent registered public accounting firm may be reconsidered by the Audit Committee; provided, however, that the Audit Committee retains the right to continue to engage Sherb, should it deem such engagement to be in the best interest of the Company. Notwithstanding the ratification of Sherb as our independent registered public accounting firm for the fiscal year ending June 30, 2012, the Audit Committee retains the right to replace Sherb at any time, without stockholder approval. The following table sets forth the aggregate fees billed by Sherb for the fiscal years ended June 30, 2011 and 2010 for professional services rendered to us for the audit of our annual financial statements, for the reviews of the financial statements, included in our Quarterly Reports on Form 10-Q for those fiscal years, and for other services rendered on behalf of us during those fiscal years. All of such fees were pre-approved by our Audit Committee or Board of Directors in the absence of an Audit Committee. The Audit Committee’s policy is to pre-approve all audit and non-audit services, subject to a de minimis exception for non-audit services of 8% of the total pre-approved amounts to be paid to outside auditors. Fiscal 2011 Fiscal 2010 Audit Fees $ $ RECOMMENDATION The Board of Directors recommends that stockholders vote FOR proposal 2 to ratify the appointment of Sherb as our independent registered public accounting firm for the fiscal year ending June 30, 2012. 6 BOARD OF DIRECTORS AND EXECUTIVE OFFICERS Certain Information Regarding Directors and Executives The following table sets forth our directors and executive officers as of June 30, 2011, their ages, the positions held by them with the Company, the years their terms will expire and their classes of director.Our executive officers are appointed by, and serve at the discretion of the Board.Each executive officer is a full-time employee of the Company.Michael Ryan and Carole Enisman are married. Name Age Position Year Board Term Will Expire Class James Ciocia 55 Chairman of the Board of Directors B Michael Ryan 53 Chief Executive Officer, President and Director B Edward Cohen (2)(3) 72 Director A John Levy (1)(2) 55 Lead Director C Allan Page (1)(3) 64 Director C Frederick Wasserman (1)(2) 57 Director A Nelson Obus (3) 64 Director C Carole Enisman 52 Executive Vice President of Operations n/a n/a Ted Finkelstein 58 Vice President, Secretary and General Counsel n/a n/a Karen Fisher 45 Chief Accounting Officer and Treasurer n/a n/a (1) Audit Committee member (2) Compensation Committee member (3) Corporate Governance and Nominating Committee member JAMES CIOCIA, CHAIRMAN OF THE BOARD OF DIRECTORS.Mr. Ciocia is a principal founder of the Company having opened the Company's first tax preparation office in 1981. In addition to serving the Company as its Chief Executive Officer until November 6, 2000, Mr. Ciocia is a registered representative of Prime Capital Services, Inc. Mr. Ciocia holds a B.S. in Accounting from St. John's University.Mr. Ciocia brings to the board of directors extensive business and operating experience and tremendous knowledge of our Company as well as insights into and experiences within the tax preparation and financial planning industry.Mr. Ciocia provides our board with Company-specific experience and expertise in tax preparation and financial planning matters. MICHAEL RYAN, CHIEF EXECUTIVE OFFICER, PRESIDENT AND DIRECTOR. Mr. Ryan was appointed as the Company's President and Chief Executive Officer in August 2002 and continues to serve in such capacities to date.Mr. Ryan co-founded Prime Capital Services, Inc. and is a founding member and past President of the Mid-Hudson Chapter of the International Association for Financial Planning. Mr. Ryan holds a B.S. in Finance from Syracuse University. Mr. Ryan was first elected as a director in 1999.Mr. Ryan brings to our board of directors extensive business and operating experience and tremendous knowledge of our Company as well as insights into and experiences within the tax preparation and financial planning industry.In addition, Mr. Ryan brings his broad strategic vision for Gilman Ciocia to our board of directors.Mr. Ryan’s service as the Chief Executive Officer, President and Director creates a critical link between management and our board of directors, enabling our board to perform its oversight function with the benefits of management’s perspectives on the business. EDWARD COHEN, DIRECTOR. Mr. Cohen has been a director of the Company since 2003.Mr. Cohen has been Counsel to the international law firm of Katten Muchin Rosenman LLP since February 2002, and prior to such, was a partner in the firm (with which he has been affiliated since 1963).Mr. Cohen is a director of Full Circle Capital Corporation, a business development corporation under the Investment Company Act.Mr. Cohen is a graduate of the University of Michigan and Harvard Law School. As a former partner of an international law firm and a member of the boards of several public companies, Mr. Cohen brings to our board a wealth of legal, corporate and securities expertise. 7 JOHN LEVY, DIRECTOR.Mr. Levy has been a director of the Company since October 2006 and since September 4, 2007, has served as Lead Director.Since May2005, Mr.Levy has served as the Chief Executive Officer of Board Advisory Services, a consulting firm which advises public companies in the areas of corporate governance, corporate compliance, financial reporting and financial strategies.Mr. Levy served as Interim Chief Financial Officer from November 2005 to March 2006 of Universal Food & Beverage Company, which filed a voluntary petition under the provisions of Chapter 11 of the United States BankruptcyAct on August 31, 2007.From November1997 to May 2005, Mr.Levy served as Chief Financial Officer of MediaBay,Inc., a NASDAQ company and leading provider of premium spoken word audio content. While at MediaBay, he also served for a period as its Vice Chairman. Mr.Levy is a Certified Public Accountant with nine years experience with the national public accounting firms of Ernst & Young, Laventhol & Horwath and Grant Thornton. Mr.Levy is a director and non-executive Chairman of the Board of Applied Minerals, Inc., an exploration stage natural resource and mining company, is a director and audit committee member of Applied Energetics, Inc., a publicly traded company that specializes in the development and application of high power lasers, high voltage electronics, advanced optical systems and energy management systems technologies, and is a director of Brightpoint, Inc., a publicly traded company that provides supply chain solutions to leading stakeholders in the wireless industry.Mr. Levy has authored The 21 st Century Director: Legal and Ethical Responsibilities of Board members , a course on the ethical and legal responsibilities of board members initially presented to various state accounting societies.Mr.Levy has a B.S. degree in economics from the Wharton School of the University of Pennsylvania and received his M.B.A. from St. Joseph’s University in Philadelphia.Mr. Levy brings to our board vast financial experiences as a Certified Public Accountant, former Chief Financial Officer of several companies and as Chief Executive Officer of a consulting firm which advises public companies in the areas of corporate governance, corporate compliance, financial reporting and financial strategies. In addition, Mr. Levy brings to our board, his role as Lead Director and Chairman of our audit committee, substantial experience with complex accounting and reporting issues, financial strategies, SEC filings and corporate transactions. ALLAN PAGE, DIRECTOR.Mr. Page has been a director of the Company since October 2006.Mr. Page is the principal of A. Page & Associates LLC, an international consulting firm he founded in 2002 that is engaged in project development and advisory work in the energy market sector.Mr. Page is also Chairman and cofounder of The Hudson Renewable Energy Institute, Inc. a not for profit corporation promoting market applications for the public use of renewable energy.Prior to founding A. Page & Associates, Mr. Page spent more than thirty years with the CH Energy Group Inc., holding a variety of positions including President.Mr. Page started his employment as a distribution engineer at Central Hudson Gas and Electric, the principal subsidiary of the CH Energy Group and was the executive responsible for the development of a family of competitive business units for CH Energy Group.Thecompetitive businesses included an electric generation company, an energy services company, and fuel oil companies operating along the eastern sea board.Mr. Page holds B.S. degrees in physics, civil engineering and electrical engineering and a masters degree in industrial administration, all from Union College.As the Principal of an international consulting firm engaged in project development and advisory work, Chairman of a not for profit and as former President of a public company, Mr. Page brings to our board a wealth of experience in strategic planning, business initiatives and developing businesses. FREDERICK WASSERMAN, DIRECTOR.Mr. Wasserman has been a director of the Company since September 2007.Since May 2008 Mr. Wasserman has served as the President of FGW Partners, LLC, which provides management and financial consulting services.From January 2007 until April 2008 Mr. Wasserman provided management and financial consulting services as a sole practitioner.From August 2005 until December 31, 2006, Mr. Wasserman served as the Chief Operating and Chief Financial Officer for Mitchell & Ness Nostalgia Co., a privately-held manufacturer and distributor of licensed sportswear and authentic team apparel. Prior to his employment at Mitchell & Ness, Mr.
